DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 04/20/2022.
Claims 12, 15-26 and 34-36 were previously cancelled.
Claims 1-11, 13-14 and 27-33 are pending in this action.
Finality of the Office Action has been withdrawn (see examiner’s remarks below).

Examiner’s Remarks

Claims 1-5, 7-8, 10-11, 13-14, 27-31, and 33 were rejected under 35 U.S.C. § 102(a) in view of U.S. Pat. Pub. No. 2019/0082376 (HONG) filed on Sep. 10, 2018 and has a foreign priority date based on KR 10-2017-0115140 document which was used as a prior art date. Citation were made in the U.S. Pat. Pub. No. 2019/0082376 (HONG) filed on Sep. 10, 2018 document. In an applicant requested interview held on April 20, 2022, it was agreed that the machine translated version of the KR 10-2017-0115140 document (acquired from STIC) does not discloses the claimed features. Attempt to find a way to place the application in allowable condition was not fruitful. Applicant’s representative inclined to receive a non-final Office Action. Consequently, Finality of the Office Action has been withdrawn and a new non-final office Action has been issued.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	 Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3.	 Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-11, 13 and 27-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii  ((US 2019/0150061 A1) (provisional application 62/587,329)) in view of Ekici et al. (Ekici) (US 2014/0003354 A1).
determining an access category from a plurality of access categories and at least one access identity from a plurality of access identities to be applied for an access attempt (see par.000122, 000126, 000137);
the access attempt based on the access category determined from the plurality of access categories and based on the at least one access identity from the plurality of access identities (par. 0000126,  and
transmitting a connection request message for the access attempt to a wireless communication network, based on the access category and based on the at least one access identity (see par. 0000126, 000122, 000137). But, Ishii does not explicitly teach about --- determining an establishment cause and wherein the connection request message includes the establishment cause determined.  However, in the same field of endeavor, Ekici teaches --- Different connection types can be specified by an establishment cause in an access request, such as a rrcConnectionRequest message. According to 3GPP TS 36.331, the following establishment causes can be specified in the rrcConnectionRequest message: emergency, high priority access, mobile-terminated access, mobile-originated signaling, mobile-originated data, and so forth (see par. 0089) (note, “rrcConnectionRequest message” is to be sent/transmitted by a terminal device seeking access). It is clear in Ekici that an establishment cause can be specified in a connection/access request message according to the 3GPP TS 36.331 standard. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the clamed invention, to determining an establishment cause in a connection request message as it is available in the 3GPP TS 36.331 standard and could have been used by anyone of ordinary skill in the art as evidenced by applicant’s use of the same.
As per claim 2: Ekici teaches about a method of Claim 1, wherein the establishment cause comprises one of a plurality of establishment causes including mobile terminated access, emergency call, mobile originated signaling, mobile originated voice call, mobile originated data, and high priority access (see Table 1-2; par. 00056).
 As per claim 3: Ishii teaches about a method of Claim 2, wherein the access category and based on the at least one access identity as being one of a mobile terminated access, an emergency call, mobile originated signaling, mobile originated voice call, and/or mobile originated data based on mapping the access category determined from the plurality of access categories (see par. 0000126, 000122, 000137). Note, the establishment cause is provided/taught by Ishii as indicated in the rejection and motivation of claim 1 above. 
As per claim 5: Ishii teaches about a method of Claim 3, wherein the plurality of access categories comprises an operator defined access category (see par. 000110, 000119, 000121, 000127). 
As per claim 7: Ishii teaches about a method of Claim 5, further comprising: receiving the operator defined access category from the wireless communication network (see par. 000110, 000119, 000121, 000127). 
As per claim 8: Ishii teaches about a method of Claim 5, wherein determining the access category and the at least one access identity comprises determining that the operator defined access category is to be applied for the access attempt, and wherein the mapping the operator defined access category to the establishment cause (see par. 000110, 000119, 000121, 000127). (note that the categories and access identifiers, as provided in the combined references, is mappable. Establishment cause is as provided in the rejection of claim 1 above.
As per claim 10: Ishii teaches about a method of Claim 2, wherein the establishment is determined as being high priority access based on the at least one access identity for the UE being non-zero (see par. 000110, 000119, 000121, 000127). The prior art access identifiers of the prior art are non-zero. The establishment cause is as provided in the rejection of claim 1.
As per claim 11:Ishii teaches about a method of Claim 1, further comprising: performing an access barring check for the access attempt based on the access category determined from the plurality of access categories and based on the at least one access identity from the plurality of access identities; and proceeding with an access attempt responsive to the access barring check authorizing the access attempts (see par. 000110, 000119, 000121, 000127). (note allowed or barred).
As per claim 13:Ishii teaches about a method of Claim 1, further comprising: detecting an access attempt, wherein the access category is determined based on the access attempt (see par. 000110, 000119, 000121, 000127).
As per claim 27: all the features of claim 27 are similar to the features of claim 1, except claim 27 is directed to a UE required to perform the steps of claim 1, and wherein Ishii also discloses the different features indicated below:
a radio interface (see fig. 1, elements 26 and 22; par. 00090); processing circuitry coupled with the radio interface (see fig. 1) (par. 00088, 00090); and
a device readable medium coupled with the processor processing circuitry (see fig. 2-2; par. 00099), wherein the device readable medium comprises instructions that when executed by the processing circuitry (see fig. 2-2, par. 00099). Furthermore, these above features must be inherent features within the UE of the prior art. Thus, claim 27 has been rejected on the same ground as claim 1.
As per claim 28: the feature of claim 28 is similar to the feature of claim 2. Hence, claim 28 has been ejected on the same ground and motivation as claim 2. 
As per claim 29: the feature of claim 29 is similar to the feature of claim 3. Hence, claim 29 has been ejected on the same ground and motivation as claim 3. 
As per claim 30: the feature of claim 30 is similar to the feature of claim 4. Hence, claim 30 has been ejected on the same ground and motivation as claim 4.
 As per claim 31: the feature of claim 31 is similar to the feature of claim 5. Hence, claim 31 has been ejected on the same ground ad motivation as claim 5.
 As per claim 33: the feature of claim 33 is similar to the feature of claim 7. Note that the radio interface is inherent within the prior art embodiment (see fig. 2-2). Hence, claim 33 has been ejected on the same ground as claim 7. 
Claims 6, 9 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hong, as applied to the preceding claims, and further in view of Huang (US 2020/0296653 A1). 
As per claim 6: Ishii teaches about  a method of Claim 5, wherein the operator defined access category (see par. 000110, 000119, 000121, 000127). But, the references applied to the proceeding claims  do not explicitly teach about --- a data network name and a slice identifier. However, in the same field of endeavor, Huang teaches about --- a network name, that identifies the network domain of the edge computing system; a slice identifier, that identifies the slice that is interacting with the edge computing system (see par. 0049, 0069, 0071, 0075). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of the preceding references with that of Huang for an advantage of integrating a mobile network with an edge computing system (see par. 0007). 
As per claim 9: the feature of claim 9 is similar to the feature of claim 6. Hence, claim 9 has been ejected on the same ground and motivation as claim 6. 
As per claim 32: the feature of claim 32 is similar to the feature of claim 6. Hence, claim 32 has been ejected on the same ground and motivation as claim 6.

Allowable Subject Matter

Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments, see Remarks, filed 04/20/2022, with respect to the rejection(s) of claim(s) 1-3, 5-11, 13 and 27-33  under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art as indicated above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        5/3/2022